FILED
                                                         Jul 29 2016, 8:38 am

                                                             CLERK
                                                         Indiana Supreme Court
                                                            Court of Appeals
                                                              and Tax Court




APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEE
William H. Ellis, Sr.                                      Gregory F. Zoeller
Indiana State Prison                                       Attorney General of Indiana
Michigan City, Indiana                                     Karl Scharnberg
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

William H. Ellis, Sr.,                                     July 29, 2016
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           02A03-1602-CR-376
        v.                                                 Appeal from the Allen Superior
                                                           Court
State of Indiana,                                          The Honorable John F. Surbeck,
Appellee-Rspondent                                         Jr., Judge
                                                           Trial Court Cause No.
                                                           02D04-9505-CF-250



Crone, Judge.




Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016                   Page 1 of 7
                                              Case Summary
[1]   William H. Ellis, Sr., appeals the postconviction court’s denial of his petition

      for credit time not previously awarded by the Department of Correction

      (“DOC”). He argues that the postconviction court erred in denying his petition

      solely on the basis that the award of earned credit time is within the

      administrative responsibility of the DOC. Because the postconviction court

      denied Ellis’s petition for credit time without considering whether he had

      exhausted his administrative remedies, we reverse the denial of his petition and

      remand for the postconviction court to determine whether Ellis has exhausted

      his administrative remedies, and if so, to address his petition on the merits.


                                  Facts and Procedural History
[2]   In May 1995, Ellis was charged with murder, a felony. A jury found him guilty

      as charged. In June 1996, the trial court sentenced Ellis to sixty years to be

      served in the DOC.


[3]   In March 2007, Ellis completed the Purposeful Living Units Serve (“PLUS”)

      Program. In August 2013, Ellis completed the requirements to obtain a

      Literary Braille Transcribers Certification. In December 2013, Ellis completed

      the requirements to obtain a Department of Labor (“DOL”) Apprenticeship

      Certification for the occupation of Office Manager/Administrative Services.


[4]   In October 2015, Ellis submitted a handwritten request to his DOC facility

      program director for assistance in applying for educational credit time based on

      his completion of the PLUS program, the Literary Braille Transcribers

      Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016     Page 2 of 7
      Certification, and the DOL Apprenticeship Certification. Appellant’s App. at

      40. Ellis believed that he was entitled to six months to one year of additional

      educational credit for the three programs. The facility program director

      instructed Ellis to contact his caseworker. In November 2015, Ellis sent a letter

      to his caseworker “for her recommendation to determine, if [he] fulfilled the

      layed [sic] out case plan addressed for additional credit time cut referral.” Id. at

      38. The case worker responded that, according to Ellis’s records, he had

      “maxed out for any more time cuts per policy.” Id. at 39.


[5]   In November 2015, Ellis submitted a classification appeal to the Indiana State

      Prison superintendent, which was denied. In January 2016, Ellis filed with the

      postconviction court his verified petition for credit time not previously awarded

      by the DOC and a memorandum in support of his petition. In these

      documents, Ellis asserted that he had exhausted his administrative remedies

      with the DOC by submitting the aforementioned correspondence to the facility

      program director and his caseworker and by filing a classification appeal. Id. at

      23-24, 33. That same month, the postconviction court denied his petition

      without a hearing, finding that “the award of earned credit time is within the

      administrative responsibility of the [DOC].” Id. at 21. This appeal ensued.




      Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016     Page 3 of 7
                                        Discussion and Decision
[6]   Ellis argues that the postconviction court erred by denying his petition for credit

      time not previously awarded by the DOC. 1 Specifically, he contends that the

      postconviction court had subject matter jurisdiction to hear his petition because

      he had exhausted his administrative remedies with the DOC. The State

      counters that Ellis has failed to show that he has exhausted his administrative

      remedies and that Indiana courts do not have subject matter jurisdiction over a

      request for educational credit time unless the petitioner exhausts all his or her

      administrative remedies, citing Burks-Bey v. State, 903 N.E.2d 1041, 1043-44

      (Ind. Ct. App. 2009).


[7]   As an initial matter, we note that the parties incorrectly link the exhaustion of

      administrative remedies to subject matter jurisdiction. “The question of subject

      matter jurisdiction entails a determination of whether a court has jurisdiction

      over the general class of actions to which a particular case belongs.” K.S. v.

      State, 849 N.E.2d 538, 542 (Ind. 2006) (quoting Troxel v. Troxel, 737 N.E.2d
745, 749 (Ind. 2000)). Thus, claims based on procedural defects do not

      implicate jurisdictional questions. Id. at 541. Since K.S., our supreme court has

      indicated that exhaustion of administrative remedies is not a question of subject

      matter jurisdiction but one of procedural error. See First Amer. Title Ins. Co. v.




      1
        In Young v. State, 888 N.E.2d 1255, 1256-57 (Ind. 2008), our supreme court recognized that a petition for
      postconviction relief is the proper vehicle for raising a credit-time claim after administrative remedies have
      been exhausted.

      Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016                               Page 4 of 7
      Robertson, 19 N.E.3d 757, 760 (Ind. 2014) (summarily affirming “that portion of

      the Court of Appeals opinion holding that the exhaustion of administrative

      remedies under AOPA is a procedural error and does not implicate the trial

      court’s subject matter jurisdiction.”), amended on reh’g on other grounds, 27
N.E.3d 768 (2015); see also Alkhalidi v. Ind. Dep’t of Correction, 42 N.E.3d 562,

      565 (Ind. Ct. App. 2015) (concluding that “our supreme court’s distinction

      between subject matter jurisdiction and procedural error in K.S. and its

      summary affirmation in First American indicates that the failure to exhaust

      administrative remedies should be treated as procedural error.”); Rudisel v. State,

      31 N.E.3d 984, 988 (Ind. Ct. App. 2015) (“To the extent the State asserts that

      this court does not have jurisdiction because Rudisel has not shown that she

      exhausted her administrative remedies, we do not believe that the failure to

      exhaust administrative remedies implicates the subject matter jurisdiction of the

      trial court or this court.”) (citing First American, 19 N.E.3d at 760, and K.S., 849
N.E.2d at 542).


[8]   In general, the trial court determines the amount of initial credit time to which a

      defendant is entitled at the time of sentencing, and thereafter the DOC is

      responsible for modifications to credit time, including modifications for

      educational credit. Samuels v. State, 849 N.E.2d 689, 692 (Ind. Ct. App. 2006),

      trans. denied; see also Ind. Code § 35-50-6-3.3 (providing for credit time for

      successful completion of educational degree). The DOC is required to

      implement a departmental grievance procedure in which a committed person

      may submit grievances arising out of administrative acts that affect that person,

      Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016       Page 5 of 7
       including claims that the DOC wrongfully denied educational credit time. Id.

       (citing Ind. Code § 11-11-1-2). “When educational credit time is denied, a

       person must exhaust his administrative remedies within the DOC before

       appealing to a court because determinations altering credit time are the

       responsibility of the DOC.” Stevens v. State, 895 N.E.2d 418, 419 (Ind. Ct. App.

       2008). The petitioner bears the burden to show what the relevant DOC

       procedures are and that he has exhausted them. Burks-Bey, 903 N.E.2d at 1043.


[9]    Here, the postconviction court did not deny Ellis’s petition for credit time based

       on a finding that Ellis failed to show that he had exhausted his administrative

       remedies. Rather, the postconviction court denied Ellis’s petition because “the

       award of earned credit time is within the administrative responsibility of the

       DOC.” Appellant’s App. at 21. In Burks-Bey, another panel of this Court

       concluded that the postconviction court erred in dismissing Burks-Bey’s action

       seeking additional educational credit time, where the postconviction court

       found that the “award of credit time is within the exclusive discretion of the

       [DOC].” 903 N.E.2d at 1043. The Burks-Bey court reversed the dismissal of the

       action and remanded for the postconviction court to consider whether Burks-

       Bey had exhausted his administrative remedies. Id. at 1044.


[10]   Similarly, in this case the postconviction court denied Ellis’s petition for credit

       time without considering whether he had exhausted his administrative

       remedies. Therefore, we reverse the postconviction court’s denial of Ellis’s

       petition for credit time and remand so that the postconviction court can

       determine whether he has exhausted his administrative remedies. If Ellis

       Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016      Page 6 of 7
       establishes that he has exhausted his administrative remedies, then the

       postconviction court should address the merits of his request for credit time. If

       he fails to establish that he has exhausted his administrative remedies, then the

       postconviction court should dismiss the petition without prejudice. 2 See id.


[11]   Reversed and remanded.


       Najam, J., and Robb, J., concur.




       2
          Ellis also asserts that a “prosecuting attorney is not authorized by statute to represent the DOC against a
       petitioners’ [sic] claim for educational credit time.” Appellant’s Br. at 8. Ellis is under the mistaken
       impression that a prosecuting attorney is representing the DOC in this appeal. Because the Attorney General
       is representing the State in this appeal, we need not address this argument. See Ind. Dep’t of Corr. v. Haley, 928
N.E.2d 840, 847 (Ind. Ct. App. 2010) (stating that “Indiana Code Sections 4-6-1-6 and 4-6-2-1 confer to the
       attorney general the authority to represent the DOC” in an action seeking educational credit).

       Court of Appeals of Indiana | Opinion 02A03-1602-CR-376| July 29, 2016                                Page 7 of 7